     AO 91 (Rev I Ill I) Criminal Compluint


                                              UNITED STATES DISTRICT COURT
                                                                      for the                                                     FILED
                                                       Eastern District of North Carolina                                        SEP 9 2019
                                                                                                                           PETERA Moo
                                                                         )
                       United States of America                                                                         i Tggu.JR.,
                                                                                                                      av°~D{        CLERI(
                                                                                                                               RT,EDNC
                                     v.                                  )
                                                                         )       Case No.    5:19-MJ-2091-RN                              DEPCLI(
                       Prince Obambo-Boboya
                        alkla "Prince Obambo"                            )
                                                                         )
                                                                         )
                                                                         )
                                Defendant(s)


                                                       CRIMINAL COMPLAINT
                l. the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the date(s) of                09/11/2014 & 08/20/2016          in the county of                   Wake                 in the
           Eastern          District of          North Carolina      , the defendant(s) violated:

                  Code Section                                                     Offense Description
     18 u.s.c. § 1015(f)                             The defendant, did knowingly make a false claim of United States citizenship
                                                     in order to register to vote in violation of Title 18 United States Code, Section
                                                     1015(f).




                This criminal complaint is based on these facts:
     please see attached affidavit




                ri Continued on the attached sheet.


                                                                                                Jahaira Torrens, SA, HSI
                                                                                                     l'ri111ed nc1me and title




        Date:     9/9/2019 9:33 am
                                                                                                    Judge 's sig11a111re

       City and state: Raleigh, North Carolina                                  Robert T. Numbers II, United States Magistrate Judg~
                                                                                               Prillled name and title

sk                        Case 5:19-cr-00367-FL Document 1 Filed 09/09/19 Page 1 of 5
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                          AFFIDAVIT


           1.     I, Jahaira Torrens (hereinafter “your affiant”), am a Special Agent (S/A)

     of the Department of Homeland Security (DHS), under Immigration and Customs

     Enforcement (ICE), Homeland Security Investigations (HSI), formerly known as the

     Immigration and Naturalization Service (INS). Previous to my appointment as an

     ICE-HSI S/A, I was a Detective with the Puerto Rico Police Department for

     approximately fifteen years. As part of my duties, I conducted investigations related

     to controlled substances trafficking, identity theft, public corruption, violent crimes,

     and other violations. I have been a S/A with the federal government for approximately

     ten years. I am currently assigned to the ICE-HSI Resident Agent in Charge, Raleigh,

     North Carolina Field Office (ICE-HSI RAC/RA), and I am a member of the Document

     Benefit Fraud Task Force (DBFTF). I have training and experience in the application

     for and service of arrest and search warrants. My duties routinely include the

     investigation of violations of Titles 8, 18, 19, 21, and 31 of the United States Code.

           2.     This affidavit is made in support of a criminal complaint against Prince

     Obambo-Boboya, also known as “Prince Obambo” (hereinafter “OBAMBO”) for

     knowingly making a false claim of United States citizenship in order to register to

     vote, in violation of Title 18 United States Code, § 1015(f).

           3.     Because this affidavit is being submitted for a limited purpose, your

     affiant has not included details of every aspect of this investigation. Your affiant is


                                                1
SK
                Case 5:19-cr-00367-FL Document 1 Filed 09/09/19 Page 2 of 5
     thoroughly familiar with the information contained in this affidavit, either through

     personal investigation or discussions with other law enforcement officers who have

     interviewed individuals or personally have obtained information which they in turn

     have reported to your affiant.

           4.      A search of the Homeland Security Investigation’s databases revealed

     Alien Registration File A079 255 164 is assigned to OBAMBO and revealed the

     following information:

           a. OBAMBO is a citizen and national of the Democratic Republic of the Congo.

           b. OBAMBO was born on XXX, XX, 1990, in Brazzaville, Congo.

           c. On August 18, 2004, OBAMBO entered the United States at New York,

                New York as an Asylee, based on an approved refugee/asylee relative

                petition, submitted on his behalf, by OBAMBO’S father.

           d. On November 24, 2009, OBAMBO’S immigration status was adjusted to

                that of a Lawful Permanent Resident, based on an approved application to

                register permanent residence or adjust status submitted by OBAMBO.

           5.      On September 11, 2014, OBAMBO applied to register to vote in North

     Carolina. Your affiant has reviewed the North Carolina voter registration application

     that has been completed by OBAMBO and is dated and signed under penalty of

     perjury by OBAMBO on September 11, 2014. The voter registration application form

     is checked “yes” to the question “Are you a citizen of the United States of America”?

     North Carolina State Board of Elections (NCSBOE) records indicate that this form

     was processed by the NCSBOE’s on September 18, 2014, and OBAMBO was assigned



                                              2
SK
                Case 5:19-cr-00367-FL Document 1 Filed 09/09/19 Page 3 of 5
     a polling station in Wake County, within the Eastern District of North Carolina. At

     the time OBAMBO completed the voter registration form, OBAMBO listed his

     address at Calumet Drive, Raleigh, North Carolina.

           6.     On August 20, 2016, OBAMBO again applied to register to vote in North

     Carolina. Your affiant has reviewed the North Carolina voter registration application

     form that has been completed by OBAMBO and is dated and signed under penalty of

     perjury by OBAMBO on August 20, 2016. The voter registration application form is

     checked “yes” to the question “Are you a citizen of the United States of America”.

     NCSBOE records indicate that OBAMBO was assigned a polling station in Wake

     County, within the Eastern District of North Carolina.         At the time OBAMBO

     completed the voter registration form OBAMBO listed his address at Byrum Street,

     Cary, North Carolina.

           7.     On March 18, 2019, OBAMBO filed an Application for Naturalization

     (N-400). In the application, OBAMBO, under penalty of perjury stated that he had

     never falsely claimed to be a United States citizen. This application is currently

     pending. At this time, there is no record that OBAMBO is a United States citizen or

     meets the criteria for United States citizenship through derivation.

           8.     Based on the foregoing, I, Jahaira Torrens, believe that there is ample

     probable cause to conclude that Prince Obambo-Boboya, also known as “Prince

     Obambo” is in fact guilty of making a false claim of United States citizenship, in order

     to register to vote, in violation of Title 18, United States Code, Section 1015(f). Your




                                                3
SK
                Case 5:19-cr-00367-FL Document 1 Filed 09/09/19 Page 4 of 5
Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me via
reliable electronic means, was placed under oath, and attested to the contents of this written affidavit.
Dated: September 9, 2019

_________________________________________
Robert T. Numbers, II
United States Magistrate Judge




             Case 5:19-cr-00367-FL Document 1 Filed 09/09/19 Page 5 of 5
